Exhibit AGREEMENT AND PLAN OF MERGER AND REORGANIZATION among KENTUCKY USA ENERGY, INC. (formerly known as Las Rocas Mining Corp.) KY ACQUISITION CORP. and KY USA ENERGY, INC. May 2, TABLE OF CONTENTS ARTICLE I THE MERGER 1 1.1 The Merger 1 1.2 The Closing 2 1.3 Actions at the Closing 2 1.4 Additional Actions 3 1.5 Conversion of Company Securities 3 1.6 Dissenting Shares 4 1.7 Fractional Shares 4 1.8 Options and Warrants 5 1.9 Escrow 5 1.10 Certificate of Incorporation and ByLaws 6 1.11 No Further Rights 6 1.12 Closing of Transfer Books 6 1.13 Post-Closing Adjustment 6 1.14 Exemption from Registration 7 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 2.1 Organization, Qualification and Corporate Power 7 2.2 Capitalization 8 2.3 Authorization of Transaction 8 2.4 Noncontravention 8 2.5 Subsidiaries 9 2.6 Financial Statements 10 2.7 Absence of Certain Changes 10 2.8 Undisclosed Liabilities 10 2.9 Tax Matters 10 2.10 Assets 12 2.11 Owned Real Property 12 2.12 Real Property Leases 12 2.13 Contracts 13 2.14 Accounts Receivable 14 2.15 Powers of Attorney 15 2.16 Insurance 15 2.17 Litigation 15 2.18 Employees 15 2.19 Employee Benefits 16 2.20 Environmental Matters 18 2.21 Legal Compliance 19 2.22 [Intentionally Omitted] 19 2.23 Permits 19 2.24 Certain Business Relationships with Affiliates 19 2.25 Brokers’ Fees 19 2.26 Books and Records 19 2.27 Intellectual Property 20 2.28 Independent and Internal Engineering Report 21 2.29 Title to Interests 21 2.30 Compliance with Leases and Laws; Operation of Assets 22 2.31 Sale of Production 24 2.32 Status of Wells 25 2.33 Hedging 25 2.34 Drilling Obligations 25 2.35 Royalty Interests 25 2.36 Seismic Information 25 2.37 Tax Partnerships 26 2.38 Disclosure 26 2.39 Duty to Make Inquiry 26 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE ACQUISITION SUBSIDIARY 26 3.1 Organization, Qualification and Corporate Power 26 3.2 Capitalization 27 3.3 Authorization of Transaction 27 3.4 Noncontravention 28 3.5 Subsidiaries 28 3.6 Exchange Act Reports 29 3.7 Compliance with Laws 29 3.8 Financial Statements 30 3.9 Absence of Certain Changes 30 3.10 Litigation 30 3.11 Undisclosed Liabilities 31 3.12 Tax Matters 31 3.13 Assets 32 3.14 Owned Real Property 32 3.15 Real Property Leases 32 3.16 Contracts 33 3.17 Accounts Receivable 34 3.18 Powers of Attorney 34 3.19 Insurance 34 3.20 Warranties 35 3.21 Employees 35 3.22 Employee Benefits 35 3.23 Environmental Matters 37 3.24 Permits 38 3.25 Certain Business Relationships with Affiliates 38 3.26 Tax-Free Reorganization 38 3.27 Split-Off 39 3.28 Brokers’ Fees 39 3.29 Disclosure 39 3.30 Interested Party Transactions 40 3.31 Duty to Make Inquiry 40 3.32 Accountants 40 3.33 Minute Books 40 3.34 Board Action 41 ARTICLE IV COVENANTS 41 4.1 Closing Efforts 41 4.2 Governmental and Thirty Party Notices and Consents 41 4.3 Current Report 41 4.4 Operation of Company Business 41 4.5 Access to Company Information 43 4.6 Operation of Parent Business 43 4.7 Access to Parent Information 45 4.8 Expenses 45 4.9 Indemnification 45 4.10 Listing of Merger Shares 46 4.11 [Intentionally Omitted] 46 4.12 Name Change 46 4.13 Split-Off 46 4.14 Stock Option Plan 46 4.15 Parent Board; Amendment of Charter Documents 46 4.16 Information Provided to Company Stockholders 46 4.17 No Registration 47 4.18 No Shorting 47 4.19 No Organic Changes 47 ARTICLE V CONDITIONS TO CONSUMMATION OF MERGER 47 5.1 Conditions to Each Party’s Obligations 47 5.2 Conditions to Obligations of the Parent and the Acquisition Subsidiary 48 5.3 Conditions to Obligations of the Company 49 ARTICLE VI INDEMNIFICATION 50 6.1 Indemnification by the Company Stockholders 50 6.2 Indemnification by the Parent 51 6.3 Indemnification Claims by the Parent 51 6.4 Survival of Representations and Warranties 54 6.5 Limitations on Parent’s Claims for Indemnification 54 ARTICLE VII DEFINITIONS 55 ARTICLE VIII TERMINATION 58 8.1 Termination by Mutual Agreement 58 8.2 [Intentionally Omitted] 58 8.3 Termination by Operation of Law 58 8.4 Termination for Failure to Perform Covenants or Conditions 58 8.5 Effect of Termination or Default; Remedies 58 8.6 Remedies; Specific Performance 58 ARTICLE IX MISCELLANEOUS 59 9.1 Press Releases and Announcements 59 9.2 No Third Party Beneficiaries 59 9.3 Entire Agreement 59 9.4 Succession and Assignment 59 9.5 Counterparts and Facsimile Signature 59 9.6 Headings 60 9.7 Notices 60 9.8 Governing Law 60 9.9 Amendments and Waivers 60 9.10 Severability 61 9.11 Submission to Jurisdiction 61 9.12 Construction 61 EXHIBITS Exhibit AForm of Split-Off Agreement Exhibit BForm of Escrow Agreement Exhibit CSignatories to Lock-Up Agreements Exhibit DOpinion of Counsel to the Company Exhibit EOpinion of Counsel to the Parent and the Acquisition Subsidiary Exhibit FForm of IR Shares Escrow Agreement AGREEMENT AND PLAN OF MERGER AND REORGANIZATION AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”), dated as of May 2, 2008, by and among Kentucky USA Energy, Inc. (formerly known as Las Rocas Mining Corp.), a Delaware corporation (the “Parent”), KY Acquisition Corp., a Kentucky corporation (the “Acquisition Subsidiary”), and KY USA Energy, Inc., a Kentucky corporation (the “Company”).The Parent, the Acquisition Subsidiary and the Company are each a “Party” and referred to collectively herein as the “Parties.” WHEREAS, this Agreement contemplates a merger of the Acquisition Subsidiary with and into the Company, with the Company remaining as the surviving entity after the merger (the “Merger”), whereby the stockholders of the Company will receive common stock of the Parent in exchange for their capital stock of the Company; WHEREAS, prior to the execution of this Agreement, pursuant to the terms of that certain Promissory Note, dated as of October 5, 2007 and related documents, the Company has borrowed $800,000 (the “Bridge Loan”) from Somerset Recycling, Inc.; WHEREAS, contemporaneously with the closing of the Merger, the Parent intends to split-off its wholly owned subsidiary, Las Rocas Leaseco, Inc., a Delaware corporation (“Leaseco”), through the sale of all of the outstanding capital stock of Leaseco (the “Split-Off”) upon the terms and conditions of a split-off agreement by and among the Parent, Christopher Greenwood (“Buyer”), the Company and Leaseco, substantially in the form of Exhibit A attached hereto (the “Split-Off Agreement”); and WHEREAS, the Parent, the Acquisition Subsidiary and the Company desire that the Merger qualifies as a “plan of reorganization” under Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and not subject the holders of equity securities of the Company to tax liability under the Code; NOW, THEREFORE, in consideration of the representations, warranties and covenants herein contained, and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties hereto, intending legally to be bound, agree as follows: ARTICLE I THE MERGER 1.1The Merger.Upon and subject to the terms and conditions of this Agreement, the Acquisition Subsidiary shall merge with and into the Company at the Effective Time (as defined below).From and after the Effective Time, the separate corporate existence of the Acquisition Subsidiary shall cease and the Company shall continue as the surviving corporation in the Merger (the “Surviving Corporation”).The “Effective Time” shall be the time at which the Articles of Merger (the “Articles of Merger”) and other appropriate or required documents prepared and executed in accordance with the relevant provisions of the Kentucky Business Corporation Act (the “BCA”) are filed with the Secretary of State of the Commonwealth of Kentucky.The Merger shall have the effects set forth in the applicable provisions of the BCA. 1.2The Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place at the offices of Gottbetter & Partners, LLP in New York, New York commencing at 10:00 a.m. local time on May 2, 2008, or, if all of the conditions to the obligations of the Parties to consummate the transactions contemplated hereby have not been satisfied or waived by such date, on such mutually agreeable later date as soon as practicable (and in any event not later than three (3) business days) after the satisfaction or waiver of all conditions (excluding the delivery of any documents to be delivered at the Closing by any of the Parties) set forth in Article V hereof (the “Closing Date”). 1.3Actions at the Closing.At the Closing: (a)the Company shall deliver to the Parent and the Acquisition Subsidiary the various certificates, instruments and documents referred to in Section 5.2; (b)the Parent and the Acquisition Subsidiary shall deliver to the Company the various certificates, instruments and documents referred to in Section 5.3; (c)the Surviving Corporation shall file the Articles of Merger with the Secretary of State of the Commonwealth of Kentucky; (d)each of the stockholders of record of the Company immediately prior to the Effective Time (collectively, the “Company Stockholders”) shall, if requested by the Parent, deliver to the Parent the certificate(s) representing his, her or its Company Shares (as defined below); (e)the Parent shall deliver certificates for the Initial Shares (as defined below) to each Company Stockholder in accordance with Section 1.5 and shall deliver Parent Warrants (as defined below) to the applicable holders of Warrants (as defined below), as contemplated by Section 1.8(d); (f)the Parent shall deliver to the Company (i) evidence that the Parent’s board of directors is authorized to consist of five individuals, (ii) the resignations of all individuals who served as directors and/or officers of the Parent immediately prior to the Closing Date, (iii) evidence of the appointment of five directors to serve immediately following the Closing Date, four of whom shall have been designated by the Company and one of whom shall have been designated by the Parent, provided that such Parent designee is reasonably acceptable to the four Company designees, and (v) evidence of the appointment of such executive officers of the Parent to serve immediately following the Closing Date as shall have been designated by the Company; and (g)the Parent, Steven D. Eversole and C.G. Collins (the “Indemnification Representatives”) and Gottbetter & Partners, LLP (the “Escrow Agent”) shall execute and deliver the Escrow Agreement in substantially the form attached hereto as Exhibit B (the “Escrow Agreement”), and the Parent shall deliver to the Escrow Agent a certificate for the Escrow Shares (as defined below) being placed in escrow on the Closing Date pursuant to Section 1.9. 2 (h)the Parent and the Escrow Agent shall execute and deliver the IR Shares Escrow Agreement in substantially the form attached hereto as Exhibit F (the “IR Shares Escrow Agreement”), and the Parent shall deliver to the Escrow Agent a certificate for the IR Escrow Shares (as defined below) being placed in escrow on the Closing Date pursuant to Section 1.9. 1.4Additional Actions.If at any time after the Effective Time the Surviving Corporation shall consider or be advised that any deeds, bills of sale, assignments or assurances or any other acts or things are necessary, desirable or proper (a) to vest, perfect or confirm, of record or otherwise, in the Surviving Corporation, its right, title or interest in, to or under any of the rights, privileges, powers, franchises, properties or assets of either the Company or the Acquisition Subsidiary or (b) otherwise to carry out the purposes of this Agreement, the Surviving Corporation and its proper officers and directors or their designees shall be authorized (to the fullest extent allowed under applicable law) to execute and deliver, in the name and on behalf of either the Company or the Acquisition Subsidiary, all such deeds, bills of sale, assignments and assurances and do, in the name and on behalf of the Company or the Acquisition Subsidiary, all such other acts and things necessary, desirable or proper to vest, perfect or confirm its right, title or interest in, to or under any of the rights, privileges, powers, franchises, properties or assets of the Company or the Acquisition Subsidiary, as applicable, and otherwise to carry out the purposes of this Agreement. 1.5Conversion of Company Securities.At the Effective Time, by virtue of the Merger and without any action on the part of any Party or the holder of any of the following securities: (a)Each share of common stock, $0.01 par value per share, of the Company (“Company Shares”) issued and outstanding, on a fully-diluted basis, immediately prior to the Effective Time (other than Company Shares owned beneficially by the Parent or the Acquisition Subsidiary and Dissenting Shares (as defined below)) shall be converted into and represent the right to receive (subject to the provisions of Section 1.6) such number of shares of common stock, par value $0.0001 per share, of the Parent (“Parent Common Stock”) as is equal to the Common Conversion Ratio (as defined below).An aggregate of 18,000,000 shares of Parent Common Stock, on a fully-diluted basis, shall be issued to the security holders of the Company in connection with the Merger. (b)The “Common Conversion Ratio” shall be obtained by dividing (i) 18,000,000 shares of Parent Common Stock by (ii) the total number of outstanding Company Shares immediately prior to the Effective Time on a fully diluted basis after giving effect to the exercise of all outstanding common stock purchase warrants (“Warrants”), the exercise of all outstanding options to purchase Company Shares (“Options”) and the conversion or exercise of all other rights to acquire Company Shares.The parties agree that the Common Conversion Ratio shall be 9,000 shares of Parent Common Stock for every one Company Share.The CompanyStockholders shall be entitled to receive immediately95% of the shares of Parent Common Stock into which their Company Shares were converted pursuant to this Section 1.5 (the “Initial Shares”) pro rata in accordance with their respective holdings of Company Shares immediately prior to the Closing; the remaining5%of the shares of Parent Common Stock into which their Company Shares were converted pursuant to this Section1.5, rounded to the nearest whole number (with 0.5 shares rounded upward to the nearest whole number) (the “Escrow Shares”), shall be deposited in escrow pursuant to Section 1.9 and shall be held and disposed of in accordance with the terms of the Escrow Agreement and, if and as released from escrow, will bedistributed to the Company Stockholders pro rata according to their holdings of the Initial Shares as of the Closing.The Initial Shares and the Escrow Shares shall together be referred to herein as the “Merger Shares.” (c)Each issued and outstanding share of common stock, par value $0.001 per share, of the Acquisition Subsidiary shall be converted into one validly issued, fully paid and nonassessable share of common stock of the Surviving Corporation. 1.6Dissenting Shares. (a)For purposes of this Agreement, “Dissenting Shares” means Company Shares held as of the Effective Time by a Company Stockholder who has not voted such Company Shares in favor of the adoption of this Agreement and the Merger and with respect to which appraisal shall have been duly demanded and perfected in accordance with Section 210 of the BCA and not effectively withdrawn or forfeited prior to the Effective Time.Dissenting Shares shall not be converted into or represent the right to receive shares of Parent Common Stock unless such Company Stockholder’s right to appraisal shall have ceased in accordance with the BCA.If such Company Stockholder has so forfeited or withdrawn his, her or its right to appraisal of Dissenting Shares, then, (i)as of the occurrence of such event, such holder’s Dissenting Shares shall cease to be Dissenting Shares and shall be converted into and represent the right to receive the Merger Shares issuable in respect of such Company Shares pursuant to Section1.5, and (ii)promptly following the occurrence of such event, the Parent shall deliver to such Company Stockholder a certificate representing 95% of the Merger Shares to which such holder is entitled pursuant to Section1.5 (which shares shall be considered Initial Shares for all purposes of this Agreement) and shall deliver to the Escrow Agent a certificate representing the remaining 5% of the Merger Shares to which such holder is entitled pursuant to Section1.5 (which shares shall be considered Escrow Shares for all purposes of this Agreement). 3 (b)The Company shall give the Parent prompt notice of any written demands for appraisal of any Company Shares, withdrawals of such demands, and any other instruments that relate to such demands received by the Company.The Company shall not, except with the prior written consent of the Parent, make any payment with respect to any demands for appraisal of Company Shares or offer to settle or settle any such demands. 1.7Fractional Shares.No certificates or scrip representing fractional Initial Shares shall be issued to Company Stockholders on the surrender for exchange of certificates that immediately prior to the Effective Time represented Company Shares converted into Merger Shares pursuant to Section 1.5 (“Certificates”) and such Company Stockholders shall not be entitled to any voting rights, rights to receive any dividends or distributions or other rights as a stockholder of the Parent with respect to any fractional Initial Shares that would have otherwise been issued to such Company Stockholders.In lieu of any fractional Initial Shares that would have otherwise been issued, each former Company Stockholder that would have been entitled to receive a fractional Initial Share shall, on proper surrender of such person’s Certificates, receive such whole number of Initial Shares as is equal to the precise number of Initial Shares to which such Company Stockholder would be entitled, rounded up or down to the nearest whole number (with a fractional interest equal to 0.5 rounded upward to the nearest whole number); provided that each such Company Stockholder shall receive at least one Initial Share. 1.8Options and Warrants. (a)As of the Effective Time, all Options to purchase Company Shares issued by the Company, whether vested or unvested, shall be canceled and exchanged for options to purchase shares of Parent Common Stock (“Parent Options”) without further action by the holder thereof.Each Parent Option shall constitute an option to acquire such number of shares of Parent Common Stock as is equal to the number of Company Shares subject to the unexercised portion of the Option multiplied by the Common Conversion Ratio (with any fraction resulting from such multiplication to be rounded to the nearest whole number, and with 0.5 shares rounded upward to the nearest whole number).The exercise price per share of each Parent Option shall be equal to the exercise price of the Option prior to conversion divided by the Common Conversion Ratio.On October 19, 2007, the Parent adopted its 2007 Equity Incentive Plan (the “Parent Option Plan”). (b)As soon as practicable after the Effective Time, the Parent or the Surviving Corporation shall take appropriate actions to collect the Options and the agreements evidencing the Options, which shall be deemed to be canceled and shall entitle the holder to exchange the Options for Parent Options in the Parent. (c)The Company shall cause the termination, as of the Effective Time, of any and all outstanding Warrants to purchase capital stock of the Company which remain unexercised and the Parent shall, at Closing, issue new warrants (the “Parent Warrants”) in substitution for the Warrants, on substantially the same terms and conditions of the Warrants, but reflecting the Common Conversion Ratio. (d)The Parent shall take all corporate action necessary to reserve for issuance a sufficient number of shares of Parent Common Stock for delivery upon exercise of (i) the Parent Options to be issued for the Options and (ii) the Parent Warrants to be issued for the Warrants, in accordance with this Section1.8. 1.9Escrow.On the Closing Date, the Parent shall deliver to the Escrow Agent certificates (issued in the name of the Escrow Agent or its nominee) representing (i) the Escrow Shares, as described in Section1.5, for the purpose of securing the indemnification obligations of the Company Stockholders set forth in this Agreement and (ii) 5,000,000 shares of Common Stock (the “IR Escrow Shares”) to be issued to consultants providing public and investor relations services to the Company.The Escrow Shares and the IR Escrow Shares shall be held by the Escrow Agent pursuant to the Escrow Agreement and the IR Shares Escrow Agreement, respectively.The Escrow Shares and the IR Escrow Shares shall be held as a trust fund and shall not be subject to any lien, attachment, trustee process or any other judicial process of any creditor of any Party, and shall be held and disbursed solely for the purposes and in accordance with the terms of the Escrow Agreement and the IR Shares Escrow Agreement, respectively. 1.10Certificate of Incorporation and Bylaws. (a)The certificate of incorporation of the Company in effect immediately prior to the Effective Time shall be the certificate of incorporation of the Surviving Corporation until duly amended or repealed. (b)The bylaws of the Company in effect immediately prior to the Effective Time shall be the bylaws of the Surviving Corporation until duly amended or repealed. 1.11No Further Rights.From and after the Effective Time, no Company Shares shall be deemed to be outstanding, and holders of Certificates shall cease to have any rights with respect thereto, except as provided herein or by law. 1.12Closing of Transfer Books.At the Effective Time, the stock transfer books of the Company shall be closed and no transfer of Company Shares shall thereafter be made.If, after the Effective Time, Certificates are presented to the Parent or the Surviving Corporation, they shall be cancelled and exchanged for Merger Shares in accordance with Section1.5, subject to Section1.9 and to applicable law in the case of Dissenting Shares. 4 1.13Post-Closing Adjustment.In the event that, during the period commencing from the Closing Date and ending on the second anniversary of the Closing Date, the Parent or the Surviving Corporation incurs any Loss (as defined below) with respect to, in connection with, or arising from any Parent Liabilities (as defined below), then promptly following the filing by the Parent with the Securities and Exchange Commission (the “SEC”) of a quarterly report relating to the most recent completed quarter for which such determination has been made, the Parent shall issue to the Company Stockholders and/or their designees such number of shares of Parent Common Stock as would result from dividing (x) the whole dollar amount representing such Losses by (y) the average of the closing bid prices of the Common Stock during the 30 trading days immediately prior to the Closing Date, rounded to the nearest whole number (with 0.5 shares rounded upwards to the nearest whole number).The limit on the aggregate number of shares of Parent Common Stock issuable under this Section 1.13 shall be 2,000,000 shares.As used in this Section 1.13: (a) “Loss” shall mean any and all costs and expenses, including reasonable attorneys’ fees, court costs, reasonable accountants’ fees, and damages and losses, net of any insurance proceeds actually received by the Party suffering the Loss with respect thereto; (b) “Claims” shall include, but are not limited to, any claim, notice, suit, action, investigation or other proceedings (whether actual or threatened); and (c) “Parent Liabilities” shall mean all Claims against and liabilities, obligations or indebtedness of any nature whatsoever of Leaseco, whenever accruing, and of the Parent and the Acquisition Subsidiary, accruing on or before the Closing Date (whether primary, secondary, direct, indirect, liquidated, unliquidated or contingent, matured or unmatured), including, but not limited to (i) any breach by the Parent or the Acquisition Subsidiary of any of their respective representations or warranties set forth in Article III herein, (ii) any litigation threatened, pending or for which a basis exists against the Parent or any Parent Subsidiary (as defined in this Agreement); (iii) any and all outstanding debts owed by the Parent or any Parent Subsidiary; (iv) any and all internal or employee related disputes, arbitrations or administrative proceedings threatened, pending or otherwise outstanding; (v) any and all liens, foreclosures, settlements, or other threatened, pending or otherwise outstanding financial, legal or similar obligations of the Parent or any Parent Subsidiary; (vi) any and all Taxes (as defined below) for which the Parent or any of its direct or indirect assets may be liable or subject, for any taxable period (or portion thereof) ending on or before the Closing Date, including, without limitation, any and all Taxes resulting from or attributable to the Parent’s ownership or operation of Leaseco’s assets; (vii) any and all Taxes for which the Parent or its direct or indirect assets may be liable or subject (including, without limitation, the interests and assets of the Surviving Corporation and any Parent Subsidiary) as a consequence of the Parent’s acquisition, formation, capitalization, ownership, and Split-Off of Leaseco, whether related to a taxable period (or portion thereof) ending on or after the Closing Date; and (viii) all fees and expenses incurred in connection with effecting the adjustments contemplated by this Section 1.13, as such Parent Liabilities are determined by the Parent’s independent auditors, on a quarterly basis.Any shares of Parent Common Stock that are issued under this Section 1.13 shall be issued to the Company Shareholders pro rata according to their respective holdings of the Initial Shares as of the Closing. 1.14Exemption from Registration.The Parent and the Company intend that the shares of Parent Common Stock to be issued pursuant to Section1.5 hereof or upon exercise of Parent Options and Parent Warrants, if applicable, granted pursuant to Section 1.8 hereof or upon the provisions of Section 1.13 hereof, in each case in connection with the Merger, will be issued in a transaction exempt from registration under the Securities Act of 1933, as amended (“Securities Act”), by reason of Section 4(2) of the Securities Act, Rule 506 of Regulation D promulgated by the SEC thereunder and/or Regulation S promulgated by the SEC. ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company represents and warrants to the Parent that the statements contained in this ArticleII are true and correct, except as set forth in the disclosure schedule provided by the Company to the Parent on the date hereof and accepted in writing by the Parent (the “Disclosure Schedule”).The Disclosure Schedule shall be arranged in paragraphs corresponding to the numbered and lettered paragraphs contained in this ArticleII.The inclusion of any item on the Disclosure Schedule shall constitute disclosure for all purposes under this Agreement, and shall not be construed as an indication of the materiality or lack thereof of such item. 2.1Organization, Qualification and Corporate Power.The Company is a corporation duly organized, validly existing and in corporate and tax good standing under the laws of the Commonwealth of Kentucky.The Company is duly qualified to conduct business and is in corporate and tax good standing under the laws of each jurisdiction in which the nature of its businesses or the ownership or leasing of its properties requires such qualification, except where the failure to be so qualified or in good standing, individually or in the aggregate, has not had and would not reasonably be expected to have a Company Material Adverse Effect (as defined below).The Company has all requisite corporate power and authority to carry on the businesses in which it is engaged and to own and use the properties owned and used by it.The Company has furnished or made available to the Parent complete and accurate copies of its certificate of incorporation and bylaws.The Company is not in default under or in violation of any provision of its certificate of incorporation, as amended to date, or its bylaws, as amended to date.For purposes of this Agreement, “Company Material Adverse Effect” means a material adverse effect on the assets, business, financial condition, or results of operations or future prospects of the Company taken as a whole. 5 2.2Capitalization.The authorized capital stock of the Company consists of 2,000 shares of common stock and no shares of preferred stock.As of the date of this Agreement, 2,000 Company Shares were issued and outstanding and no preferred shares were issued and outstanding, and no Company Shares or preferred shares were held in the treasury of the Company.As of the date of this Agreement, there were no issued and outstanding Options or Warrants to purchase Company Shares.Section2.2 of the Disclosure Schedule sets forth a complete and accurate list of (i)all stockholders of the Company, indicating the number and class of Company Shares held by each stockholder, and (ii)all stock option plans and other stock or equity-related plans of the Company.All of the issued and outstanding Company Shares are duly authorized, validly issued, fully paid, nonassessable and free of all preemptive rights.There are no outstanding or authorized options, warrants, rights, agreements or commitments to which the Company is a party or which are binding upon the Company providing for the issuance or redemption of any of its capital stock.There are no outstanding or authorized stock appreciation, phantom stock or similar rights with respect to the Company.Other than as listed in Section 2.2 of the Disclosure Schedule, there are no agreements to which the Company is a party or by which it is bound with respect to the voting (including without limitation voting trusts or proxies), registration under the Securities Act, or sale or transfer (including without limitation agreements relating to pre-emptive rights, rights of first refusal, co-sale rights or “drag-along” rights) of any securities of the Company.To the knowledge of the Company, there are no agreements among other parties, to which the Company is a party and by which it is bound, with respect to the voting (including without limitation voting trusts or proxies) or sale or transfer (including without limitation agreements relating to rights of first refusal, co-sale rights or “drag-along” rights) of any securities of the Company.All of the issued and outstanding Company Shares were issued in compliance with applicable federal and state securities laws. 2.3Authorization of Transaction.The Company has all requisite power and authority to execute and deliver this Agreement and to perform its obligations hereunder.The execution and delivery by the Company of this Agreement and, subject to the adoption of this Agreement and the approval of the Merger by no less than a majority of the votes represented by the outstanding Company Shares entitled to vote on this Agreement and the Merger (the “Stockholder Approval”), the consummation by the Company of the transactions contemplated hereby have been duly and validly authorized by all necessary corporate action on the part of the Company.Without limiting the generality of the foregoing, the board of directors of the Company (i)determined that the Merger is fair and in the best interests of the Company and the Company Stockholders, (ii)adopted this Agreement in accordance with the provisions of the BCA, and (iii)directed that this Agreement and the Merger be submitted to the Company Stockholders for their adoption and approval and resolved to recommend that the Company Stockholders vote in favor of the adoption of this Agreement and the approval of the Merger.This Agreement has been duly and validly executed and delivered by the Company and constitutes a valid and binding obligation of the Company, enforceable against the Company in accordance with its terms. 2.4Noncontravention.Subject to receipt of Stockholder Approval and the filing of the Articles of Merger as required by the BCA, neither the execution and delivery by the Company of this Agreement, nor the consummation by the Company of the transactions contemplated hereby, will (a)conflict with or violate any provision of the certificate of incorporation or bylaws of the Company, as amended to date, (b)require on the part of the Company any filing with, or any permit, authorization, consent or approval of, any court, arbitrational tribunal, administrative agency or commission or other governmental or regulatory authority or agency (a “Governmental Entity”), except for such permits, authorizations, consents and approvals for which the Company is obligated to use its Reasonable Best Efforts (as defined below) to obtain pursuant to Section 4.2(a), (c)conflict with, result in a breach of, constitute (with or without due notice or lapse of time or both) a default under, result in the acceleration of obligations under, create in any party the right to terminate, modify or cancel, or require any notice, consent or waiver under, any contract or instrument to which the Company is a party or by which the Company is bound or to which any of its assets is subject, except for (i) any conflict, breach, default, acceleration, termination, modification or cancellation in any contract or instrument set forth in Section 2.4 of the Disclosure Schedule, for which the Company is obligated to use its Reasonable Best Efforts to obtain waiver, consent or approval pursuant to Section 4.2(b), (ii)any conflict, breach, default, acceleration, termination, modification or cancellation which would not have a Company Material Adverse Effect and would not adversely affect the consummation of the transactions contemplated hereby or (iii)any notice, consent or waiver the absence of which would not have a Company Material Adverse Effect and would not adversely affect the consummation of the transactions contemplated hereby, (d)result in the imposition of any Security Interest (as defined below) upon any assets of the Company or (e)violate any order, writ, injunction, decree, statute, rule or regulation applicable to the Company or any of its properties or assets.For purposes of this Agreement: “Security Interest” means any mortgage, pledge, security interest, encumbrance, charge or other lien (whether arising by contract or by operation of law), other than (i)mechanic’s, materialmen’s, and similar liens, (ii)liens arising under worker’s compensation, unemployment insurance, social security, retirement, and similar legislation, and (iii)liens on goods in transit incurred pursuant to documentary letters of credit, in each case arising in the Ordinary Course of Business (as defined below) of the Company and not material to the Company; and “Ordinary Course of Business” means the ordinary course of the Company’s business, consistent with past custom and practice (including with respect to frequency and amount). 6 2.5Subsidiaries. (a)The Company has no Company Subsidiaries.For purposes of this Agreement, a “Subsidiary” shall mean any corporation, partnership, joint venture or other entity in which a Party has, directly or indirectly, an equity interest representing 50% or more of the equity securities thereof or other equity interests therein; a “Company Subsidiary” is a Subsidiary of the Company. (b)[Intentionally Omitted] (c)Except as set forth in Section 2.5(c) of the Disclosure Schedule, the Company does not control directly or indirectly or have any direct or indirect equity participation or similar interest in any corporation, partnership, limited liability company, joint venture, trust or other business association which is not a Company Subsidiary. 2.6Financial Statements.The Company has provided or made available to the Parent the audited consolidated balance sheet of the Company (the “Company Balance Sheet”) at October 31, 2007 (the “Company Balance Sheet Date”), and the related consolidated statements of operations and cash flows for the period from October 5, 2007 (date of inception) through October 31, 2007 (the “Company Financial Statements”).The Company Financial Statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) applied on a consistent basis throughout the periods covered thereby, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of the respective dates thereof and for the periods referred to therein, comply as to form with the applicable rules and regulations of the SEC for inclusion of such Company Financial Statements in the Parent’s filings with the SEC as required by the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are consistent in all material respects with the books and records of the Company. 2.7Absence of Certain Changes.Since the Company Balance Sheet Date, and except for the indebtedness incurred in connection with the Bridge Loan or as set forth in Section 2.7 of the Disclosure Schedule, (a) to the knowledge of the Company,there has not occurred any event or development which, individually or in the aggregate, has had, or could reasonably be expected to have in the future, a Company Material Adverse Effect, and (b) the Company has not taken any of the actions set forth in paragraphs(a) through (m) of Section4.4. 2.8Undisclosed Liabilities.The Company does not have any liability (whether known or unknown, whether absolute or contingent, whether liquidated or unliquidated and whether due or to become due), except for (a)liabilities shown on the Company Balance Sheet referred to in Section2.6, (b)liabilities which have arisen since the Company Balance Sheet Date in the Ordinary Course of Business and (c)contractual and other liabilities incurred in the Ordinary Course of Business which are not required by GAAP to be reflected on a balance sheet. 2.9Tax Matters. (a)For purposes of this Agreement, the following terms shall have the following meanings: (i)“Taxes” means all taxes, charges, fees, levies or other similar assessments or liabilities, including without limitation income, gross receipts, ad valorem, premium, value-added, excise, real property, personal property, sales, use, transfer, withholding, employment, unemployment insurance, social security, business license, business organization, environmental, workers compensation, payroll, profits, license, lease, service, service use, severance, stamp, occupation, windfall profits, customs, duties, franchise and other taxes imposed by the United States of America or any state, local or foreign government, or any agency thereof, or other political subdivision of the United States or any such government, and any interest, fines, penalties, assessments or additions to tax resulting from, attributable to or incurred in connection with any tax or any contest or dispute thereof. (ii)“Tax Returns” means all reports, returns, declarations, statements or other information required to be supplied to a taxing authority in connection with the Taxes. (b)Except as set forth in Section 2.9 of the Disclosure Schedule, the Company has filed on a timely basis all Tax Returns that it was required to file, and all such Tax Returns were complete and accurate in all material respects.The Company is not and has never been a member of a group of corporations with which it has filed (or been required to file) consolidated, combined or unitary Tax Returns, other than a group of which only the Company is or was a member.The Company has paid on a timely basis all Taxes that were due and payable.The unpaid Taxes of the Company for tax periods through the Company Balance Sheet Date do not exceed the accruals and reserves for Taxes (excluding accruals and reserves for deferred Taxes established to reflect timing differences between book and Tax income) set forth on the Company Balance Sheet.The Company does not have any actual or potential liability for any Tax obligation of any taxpayer (including without limitation any affiliated group of corporations or other entities that included the Company during a prior period) other than the Company.All Taxes that the Company is or was required by law to withhold or collect have been duly withheld or collected and, to the extent required, have been paid to the proper Governmental Entity. (c)Except as set forth in Section 2.9 of the Disclosure Schedule, the Company has delivered or made available to the Parent complete and accurate copies of all federal income Tax Returns, examination reports and statements of deficiencies assessed against or agreed to by the Company since the date of the Company’s incorporation in Kentucky (the “Organization Date”).No examination or audit of any Tax Return of the Company by any Governmental Entity is currently in progress or, to the knowledge of the Company, threatened or contemplated.The Company has not been informed by any jurisdiction that the jurisdiction believes that the Company was required to file any Tax Return that was not filed.The Company has not waived any statute of limitations with respect to Taxes or agreed to an extension of time with respect to a Tax assessment or deficiency. 7 (d)The Company: (i) has not been a United States real property holding corporation within the meaning of Section897(c)(2) of the Code during the applicable period specified in Section897(c)(l)(A)(ii) of the Code; (ii)has not made any payments, is not obligated to make any payments, or is not a party to any agreement that could obligate it to make any payments that may be treated as an “excess parachute payment” under Section280G of the Code; (iii)does not have any actual or potential liability for any Taxes of any person (other than the Company) under Treasury Regulation Section1.1502-6 (or any similar provision of federal, state, local or foreign law), or as a transferee or successor, by contract or otherwise; or (iv)is not and has not been required to make a basis reduction pursuant to Treasury Regulation Section1.1502-20(b) or Treasury Regulation Section1.337(d)-2(b). (e)None of the assets of the Company: (i)is property that is required to be treated as being owned by any other person pursuant to the provisions of former
